The opinion of the court was delivered by
Rogers, J.
We discover nothing in the charge of the court below, which in the slightest degree. contravenes the well established principles of law. In that part of the charge in which it is said the plaintiff should satisfy the jury of the,e,xtent and boundaries of his claim, and.that unless he made out,, by clear, testimony, the quantity of land sold to him, the contract was void,.is supported by Robertson v. Robertson, 9 Watts 42, and other cases. . The facts were left to .the jury, with a clear and lucid statement-of .the law, but with a stropg,intimation of the court on the weight of-the evidence;. in this, as has been repeatedly ruled, there is no. error.,, We agree, that in such cases, it is the duty of the court, carefully to. examine the case, so as to assist the jury in estimating-.the nature, weight and relevancy of the testimony. We. have failed to perceive that in this instance, the court have transcended.the.se legitimate limits. . ......
Judgment affirmed.